Opinion bt
Henderson, J.,
That the appellant was married to Calvin J. Beegle under the belief that' her husband, Charles Efline, had obtained a divorce from her might fairly be concluded from the evidence. She and Beegle appeared before a magistrate in Altoona, where they were living, and were openly and publicly married and thereafter continued to live together in that community. Several children were born to them arid it is sufficiently shown that Beegle recognized the appellant as his wife, and introduced her to his relatives and friends as such. While a valid marriage relation could not be established between them before Efline obtained a divorce the circumstances of the case tend to prove that it was not the appellant’s intention to enter into an illegitimate relation with Beegle. After Efline obtained his divorce in April, 1895, Beegle and the appellant continued to live together as husband and wife; they were so reputed in the places where they lived; other children were born to them; they were visited by Beegle’s kindred; the appellant was introduced *188among his friends as his wife; she united with him in the conveyance of real estate as his wife and this relation was maintained until July, 1909, when they entered into articles of separation as husband and wife and agreed to live separate and apart from each other. There was, therefore, such long continued cohabitation and reputation as is sufficient to establish a marriage: Richard v. Brehm, 73 Pa. 140; Thewlis’ Est., 217 Pa. 307; Wile’s Est., 6 Pa. Superior Ct. 435. The relationship and conduct of the parties and the birth of their children after the Efline divorce were sufficient to overcome the presumption arising from their former illegal relation, every presumption being in favor of innocence and the legitimacy of children. The presumption of an illicit relation under such circumstances gives way to the superior presumption in favor of compliance with the requirements of the law of morality and of common decency: 1 Greenleaf’s Ev. Sec. 41; Thewlis’ Estate, supra. An acknowledged marriage with parentage of children ought not to be overthrown except upon clear and conclusive evidence. The policy of the State demands that this relation should not be lightly discredited and the issue made illegitimate: Vincent’s App., 60 Pa. 228.
The presumption of the continuance of the former relation of the appellant and Beegle is so strongly rebutted by the facts established by uncontradicted evidence and by the natural probability arising from them that the burden was on the appellee to show that the appellant was not the lawful wife of the decedent.
It is urged, however, that Efline obtained his divorce from the appellant on the ground of adultery with Beegle and that the 9th Section of the Act of March 13, 1815, forbids that she become the wife of the person with whom she has then guilty of the crime .of adultery during the life of Efline. It was found by the auditing judge that there is nothing in the record as offered showing that adulterous relation was proven between the appellant and Beegle in the divorce proceeding. The decree in *189that case was offered in evidence hnt it is not there adjudged that the respondent was guilty of adultery with Beegle nor was there any restraint on her remarriage imposed by the decree.. Our examination of the evidence leads us to the same conclusion reached by the auditing judge. The burden was on the accountant to show that the parties had no legal capacity to marry and that therefore the appellant was not the wife of the decedent. If the allegation relied on was susceptible of proof the appellee should have produced the evidence. We are not warranted in subjecting the appellant to the prohibition of the statute without satisfactory evidence of the finding of the specific fact by the court which granted the divorce.
The decree is reversed and the account as stated by the auditing judge is confirmed.